 Case: 4:19-cr-00474-AGF-PLC Doc. #: 4 Filed: 06/20/19 Page: 1 of 2 PageID #: 6
                                                                                                     FILED
                                   UNITED STATES DISTRICT COURT                                 JUN 2 0 2019
                                                                                             EA~t~fiwirn~~\c~ 0gri
                                                                                                                   0
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION
                                                                                                    ST. LOUIS

 UNITED STATES OF AMERICA,                              )
                                                        )
 Plaintiff,                                             )
                                                        )

                                                        ~ 4:19CR474AGF/PLC
 v.

 HOMER TOWNSLEY, JR.,                                   )
                                                        )
 Defendant.                                             )

                      MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Special Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

      As and for its grounds, the United States of America states as follows:

      1. Defendant is charged with Felon in Possession of a Firearm in violation of 18 U .S.C. § 922(g)(l ),

an offense for which a maximum 10-year imprisonment is prescribed under Title 18.

      2. Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code, Section

3142(e)(3) that there are no conditions or combination of conditions which will reasonably assure the

appearance of the defendant as required, and the safety of any other. person and the community.

      3. According to St. Louis County Police Department Investigative Report 19-19422, police were

called to a home at 3927 Trotwood Place, for a domestic violence incident. The defendant's wife reported

that the defendant was high on crack cocaine and threatened to shoot her in the head. When police made

contact with the defendant, they asked permission to search him for weapons and he advised he had a gun

in his jacket. Police located a loaded .32 caliber revolver. Throughout their interaction with the defendant

at his residence, he used profanity when referring to his wife. During a recorded interview at the police

department, the   defe~dant   admitted to being a convicted felon and indicated he has purchased several
  Case: 4:19-cr-00474-AGF-PLC Doc. #: 4 Filed: 06/20/19 Page: 2 of 2 PageID #: 7


firearms over the years, having bought them at gun shows in an effort to avoid background checks.

Following said admissions, police asked the defendant's wife for consent to search the residence in an effort

to locate additional firearms. Said search revealed two (2) additional revolvers, multiple boxes and crates

of ammunition, and four (4) loaded pistol magazines.

      4. The defendant has felony convictions for two (2) counts of Felon in Possession of a Firearm in the

United States District Court of Eastern Missouri (84-002 l 8CR) and Stealing of a Motor Vehicle in the City

of St. Louis (22871-03385A). The defendant has misdemeanor convictions for Intentional Inhale of a

Solvent (23CR3024413) and Driving While Intoxicated (08JE-CR04809).

      5. The defendant has multiple arrests for domestic assault and violations of orders of protections.

      6.   The defendant's criminal history and the nature and circumstances of the offense charged,

particularly the fact that he threatened to shoot his wife in the head, reflects that there is a serious danger to

the community that would be posed by the defendant's release.

      WHEREFORE, the United States requests this Court to order Defendant detained prior to trial, and

further to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                             Respectfully submitted,

                                                             JEFFREY B. JENSEN
                                                             United States Attorney


                                                             Isl Jennifer Szczucinski
                                                             JENNIFER SZCZUCINSKI, #56906MO
                                                             Special Assistant United States Attorney
